THE THIRTEENTH COURT OF APPEALS

                                   13-20-00431-CV


Sandy Patricia Hernandez, Individually and as Guardian of XXXX, XXXX, minor children
                                          v.
                               Germaine Lizette Habet


                                   On Appeal from the
                    445th District Court of Cameron County, Texas
                         Trial Cause No. 2017-DCL-01087-I


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

January 21, 2021